STONE, J.
The question presented by this motion is certainly one of no ordinary intricacy; a question, in the solution of which I would gladly have the counsels of others. If the two judges had no authority to make the order, the case is without the jurisdiction of this court, and it is my duty to repudiate it. I overrule the motion for the following reasons.
1. When two of the three 'judges, who had heard and determined the cause, expressed their dissatisfaction with the decision, by withdrawing the opinion, and ordering a rehearing, it then stood as a judgment by one only of the three judges, and therefore ceased to be the judgment of the court. This dissatisfaction was expressed by the two judges, before the minutes were signed, and while the proceedings were in fieri.
2. This court is a unit, and its judgments are the judgments of the supreme court of Alabama, whether pronounced by the judges in permanent commission, or by judges commissioned under sections 572 and 573 of the Code. In all cases decided by this court, except the limited number which can, under our system, be taken to the supreme court of the United States, the judgments are conclusive, both of subject-mattér and persons involved in the question of jurisdiction, because from such judgments there is no appeal. Even this court, in obedience to one of its inflexible rules, cannot overturn or depart from its decisions, when brought a second time before it. The act of signing the minutes, seals all the judgments rendered during the term, as the law of each particular case in *446which the judgment was pronounced. — Matthews, Finley & Co. v. Sands & Co., at the present term; Gelston v. Codwise, 1 Johns. Ch. 195.
The two judges, having made the order for a re-hearing, thereby asserted and affirmed their jurisdiction. They had the power to determine that question, because from their determination there was no appeal. For this service I am the same tribunal, and feel bound to carry their order into effect, as the law of this case.